COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi

Appellate case number:      01-18-00425-CV

Trial court case number:    13-DCV-206211

Trial court:                505th District Court of Fort Bend County

        On May 25, 2018, appellant, Hani Hafiz Ibrahim Qutiefan, filed a pro se notice of
appeal from the February 28, 2018 final decree of divorce after moving for a new trial. See
TEX. R. APP. P. 26.1(a)(1). The clerk’s record was filed on June 5, 2018, which includes
appellant’s November 9, 2017 Statement of Inability to Afford Payment of Court Costs or
an Appeal Bond (“Statement”), but no trial court’s order overruling this Statement. Then
on July 3, 2018, a supplemental clerk’s record was filed including the trial court’s June 25,
2018 order finding appellant indigent and appointing Jetty Abraham as his counsel. The
court reporter’s July 13, 2018 info sheet states that there was a reporter’s record taken, but
that it had not been filed due to lack of request and payment by appellant.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by an order, appellant is not required to pay costs. See id. 20.1(b)(1); TEX. R.
CIV. P. 145(a), (f)(1).
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the filing, clerk’s, and
reporter’s record fees, and to add Jetty Abraham as his counsel. The Court ORDERS
Sheryl E. Stapp to file the reporter’s record within 30 days of the date of this Order.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually         Acting for the Court
Date: August 21, 2018